20-210
     Singh v. Garland
                                                                             BIA
                                                                        Cassin, IJ
                                                                     A205 942 061
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 12th day of April, two thousand twenty-two.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            DENNY CHIN,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   HARPREET SINGH,
14            Petitioner,
15
16                      v.                                  20-210
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Harpreet Singh, pro se, Copiague,
24                                      NY.
25
26   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
27                                      Assistant Attorney General; Carl
28                                      McIntyre, Assistant Director;
 1                                 Andrew Oliveira, Trial Attorney,
 2                                 Office of Immigration Litigation,
 3                                 United States Department of
 4                                 Justice, Washington, DC.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner, Harpreet Singh, a native and citizen of

10   India, seeks review of a December 26, 2019 decision of the

11   BIA affirming an April 9, 2018 decision of an Immigration

12   Judge   (“IJ”)     denying    Singh’s       application      for       asylum,

13   withholding   of   removal,    and       relief   under    the    Convention

14   Against Torture (“CAT”).       In re Harpreet Singh, No. A205 942

15   061 (B.I.A. Dec. 26, 2019), aff’g No. A205 942 061 (Immig.

16   Ct. N.Y.C. Apr. 9, 2018).      We assume the parties’ familiarity

17   with the underlying facts and procedural history.

18       “When the BIA summarily affirms the decision of an IJ,

19   we review the IJ’s decision as the final agency determination.

20   Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).                      We

21   review adverse credibility determinations for substantial

22   evidence.    See   8 U.S.C.   § 1252(b)(4)(B);        Hong       Fei   Gao   v.

23   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).                 “Considering the

                                          2
 1   totality of the circumstances, and all relevant factors, a

 2   trier of fact may base a credibility determination on . . .

 3   the consistency between the applicant’s or witness’s written

 4   and oral statements . . . , the internal consistency of each

 5   such statement, [and] the consistency of such statements with

 6   other evidence of record . . . without regard to whether an

 7   inconsistency, inaccuracy, or falsehood goes to the heart of

 8   the    applicant’s      claim     .    .    .     .”       8 U.S.C.

 9   § 1158(b)(1)(B)(iii).           “We   defer . . . to      an     IJ’s

10   credibility determination unless, from the totality of the

11   circumstances, it is plain that no reasonable fact-finder

12   could make such an adverse credibility ruling.”         Xiu Xia Lin

13   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

14   Gao, 891 F.3d at 76.

15         Substantial   evidence    supports   the   determination   that

16   Singh was not credible as to his claim that he was twice

17   attacked in India on account of his political opinion and

18   required medical treatment after the first attack.             First,

19   the record contains inconsistencies between Singh’s testimony

20   and other evidence.     Singh stated that a doctor treated him

21   at home after a 2012 attack, and he submitted affidavits from


                                       3
 1   his mother and his local village head confirming this.               But

 2   his physician’s affidavit stated that the physician treated

 3   Singh at a medical clinic, not at home.              Singh did not

 4   persuasively   explain     this    inconsistency.    See    Majidi    v.

 5   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

 6   do   more   than   offer    a     plausible   explanation    for     his

 7   inconsistent statements to secure relief; he must demonstrate

 8   that a reasonable fact-finder would be compelled to credit

 9   his testimony.” (cleaned up)).

10        Second, Singh failed to rehabilitate his credibility with

11   reliable corroborating evidence.         “An applicant’s failure to

12   corroborate his or her testimony may bear on credibility,

13   because the absence of corroboration in general makes an

14   applicant unable to rehabilitate testimony that has already

15   been called into question.”         Biao Yang v. Gonzales, 496 F.3d

16   268, 273 (2d Cir. 2007).          The agency was entitled to accord

17   little weight to affidavits from Singh’s mother and village

18   head because they were prepared by unavailable, interested

19   parties for the purpose of Singh’s hearing.            See Y.C. v.

20   Holder, 741 F.3d 324, 334 (2d Cir. 2013) (deferring to agency

21   decision to afford little weight to petitioner’s husband’s


                                         4
 1   letter because it was unsworn and from an interested witness).

 2   Further, Singh did not submit an affidavit from his friend

 3   who took him home after his alleged attack.

 4       Considering the inconsistent evidence regarding Singh’s

 5   medical treatment and the lack of reliable corroboration

 6   regarding his past harm and resulting treatment, substantial

 7   evidence     supports   the    agency’s   adverse   credibility

 8   determination.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

 9   Lin, 534 F.3d at 167; see also Likai Gao v. Barr, 968 F.3d

10   137, 145 n.8 (2d Cir. 2020) (“[E]ven a single inconsistency

11   might preclude an alien from showing that an IJ was compelled

12   to find him credible.”).      That determination is dispositive

13   of Singh’s claims for asylum, withholding of removal and CAT

14   relief because all three claims arose from the same factual

15   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

16   Cir. 2006).

17       For the foregoing reasons, the petition for review is

18   DENIED.    All pending motions and applications are DENIED and

19   stays VACATED.

20                                  FOR THE COURT:
21                                  Catherine O’Hagan Wolfe,
22                                  Clerk of Court


                                     5